DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 and 12-17 are pending in this application.  Claims 10, 11, and 18 have been cancelled.  Claims 1-9 and 12-17 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/308507 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims fully encompass that of Application No. 16/308507.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/308511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims fully encompass that of Application No. 16/308511.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite as to “use” as there is no antecedent basis for this term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over DeKort (WO 2015/156662) and Takayuki et al (JP 2013 176357) in view of Schmitt et al (EP 1839492). 
As to claims 1-9 and 12-17, DeKort (WO 2015/15662) discloses heat-treated liquid compositions having a protein content of 8 - 25 g per 100 ml. The composition is stabilized using micellar casein. The composition may comprise whey up to 30 wt% of the composition (see entire document, especially claims and p. 10, lines 1 -7). 

	The claims appear to differ as to the use of whey protein micelles.
Schmitt et al (EP 1839492) disclose the production of whey protein micelles and their use in food applications. The whey protein micelles are said to be suitable micellar casein replacers and can be used in liquid and solid foods (see entire document, especially par. 68 - 70). Example 9, discloses a heat sterilized (HTST pasteurized) ice cream preproduct comprising 20% casein and 80% whey proteins. The ice cream base mix comprises 8% proteins.  Schmitt et al disclose that whey and casein proteins are sources for cysteine (paragraph [0039]).
As to claims 1-9 and 12-17, it would have been obvious to a person of ordinary skill in the art to use micellar whey protein as taught by Schmitt et al (EP 1839492) in that of DeKort (WO 2015/156662) and Takayuki et al (JP 2013 176357).  The compositions of both DeKort (WO 2015/156662) and Takayuki et al (JP 2013 176357) are high protein containing compositions comprising micellar casein as stabilizer. The compositions also comprise whey proteins at certain amounts. Since it is known that micellar whey protein has the same functionality as micellar casein (Schmitt et al), it is considered to be obvious to one of skill in the art to replace some or part of the micellar casein used in either of DeKort and Takayuki et al by micellar whey protein or to use additional micellar whey protein in order to increase the stability of the product. 
The percent cysteine would be obvious as the same components are used and both whey and casein are cysteine sources.
As to the limitation of spoonability, a person of ordinary skill in the art would know how to increase slightly the viscosity with means known in the art and to obtain a product having a medium 
All the claim limitations have been considered.  Applicant is using known components for their art-recognized function to obtain expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LAW
June 2, 2021